ON MOTION
PER CURIAM.

ORDER

The Secretary of Veterans Affairs moves to waive the requirements of Fed. Cir. R. 27(f) and to dismiss Wayne C. Jefferson’s appeal from the United States Court of Appeals for Veterans Claims’ judgment in Jefferson v. Peake, 06-0268 for lack of jurisdiction.
Jefferson sought review by the Court of Appeals for Veterans Claims (CAVC) of a Board of Veterans’ Appeals decision that denied his claim for entitlement to a com-pensable rating for residuals of an excision of skin cancer of the right foot. The CAVC affirmed the Board’s decision, concluding that the Board provided sufficient reasons and bases for its determination. Jefferson appeals to this court.
Under 38 U.S.C. § 7292, this court has limited jurisdiction over appeals from decisions of the CAVC. See Forshey v. Principi, 284 F.3d 1335, 1338 (Fed.Cir.2002) (en banc). This court “may not review (A) a challenge to a factual determination, or (B) a challenge to a law or regulation as applied to the facts of a particular case.” 38 U.S.C. § 7292(d)(2).
In his informal brief, Jefferson argues only that the Board and CAVC erred in weighing the evidence in his medical records when it denied his claim for entitlement to a compensable rating. Because Jefferson fails to raise an issue within our jurisdiction, we must dismiss this appeal.
Accordingly,
IT IS ORDERED THAT:
(1) The Secretary’s motions are granted. The appeal is dismissed.
(2) Each side shall bear its own costs.